
	
		III
		110th CONGRESS
		1st Session
		S. RES. 311
		IN THE SENATE OF THE UNITED STATES
		
			September 7, 2007
			Ms. Stabenow (for
			 herself, Mrs. Dole,
			 Mrs. Clinton, Mr. Menendez, Mrs.
			 Murray, and Mr. Wyden)
			 submitted the following resolution; which was considered and agreed
			 to
		
		RESOLUTION
		Supporting the goals and ideals of National
		  Ovarian Cancer Awareness Month.
	
	
		Whereas ovarian cancer is the deadliest of all
			 gynecological cancers, and the reported incidence of ovarian cancer is
			 increasing over time;
		Whereas ovarian cancer is the 5th leading cause of cancer
			 deaths among women in the United States;
		Whereas all women are at risk for ovarian cancer, and 90
			 percent of women diagnosed with ovarian cancer do not have a family history
			 that puts them at higher risk;
		Whereas the Pap smear is sensitive and specific to the
			 early detection of cervical cancer, but not to ovarian cancer;
		Whereas there is currently no reliable and
			 easy-to-administer screening test used for the early detection of ovarian
			 cancer;
		Whereas many people are unaware that the symptoms of
			 ovarian cancer often include bloating, pelvic or abdominal pain, difficulty
			 eating or feeling full quickly, and urinary symptoms, among several other
			 symptoms that are easily confused with other diseases;
		Whereas due to the lack of a reliable early screening
			 test, 75 percent of cases of ovarian cancer are detected at an advanced stage,
			 when the 5-year survival rate is only 50 percent, a much lower rate than for
			 many other cancers;
		Whereas if ovarian cancer is diagnosed and treated at an
			 early stage before the cancer spreads outside of the ovary, the treatment is
			 potentially less costly, and the survival rate is as high as 90 percent;
		Whereas there are factors that are known to reduce the
			 risk for ovarian cancer and play an important role in the prevention of the
			 disease;
		Whereas awareness and early recognition of ovarian cancer
			 symptoms are currently the best way to save women’s lives;
		Whereas the Ovarian Cancer National Alliance, during the
			 month of September, holds a number of events to increase public awareness of
			 ovarian cancer; and
		Whereas a National Ovarian Cancer Awareness Month should
			 be designated to increase the awareness of the public regarding the cancer:
			 Now, therefore, be it
		
	
		That the Senate supports the goals and
			 ideals of National Ovarian Cancer Awareness Month.
		
